Our attention is called to the case of American Bank v. Turner, 16 Ala. App. 602, 80 So. 176. This case seems not to have been brought to our attention on original consideration, and, being a decision of the Court of Appeals, does not appear to have been presented to this court for review by certiorari. It is sufficient to say that said case is not in accord with the present holding or the case of American Bonding Co. v. Fourth National Bank, 206 Ala. 639, 91 So. 480, and the authorities there cited. Neither does the opinion accurately state section 6039 of the Code of 1907. It says: "Under our statutes, any person holding a claim, either legal or equitable, * * * may institute a claim suit," etc. The statute says the claim may be instituted by a party who claims to own the title, legal or equitable, or a lien paramount, meaning, of course, an existing title or lien and not one which can only be established by proceedings in a court of equity.
Nor does the doctrine that when a statute had been readopted without change, and which had previously received a well-known interpretation by this court, apply to the decisions of an inferior or intermediate court.
The rehearing is denied.
SOMERVILLE, THOMAS, and BROWN, JJ., concur. *Page 674